  Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 1 of 10




JOHN A. YANCHUNIS (pro hac vice)                 Clayeo C. Arnold, SBN 65070
jyanchunis@forthepeople.com                      carnold@justice4you.com
RYAN J. McGEE (pro hac vice)                     Joshua H. Watson, SBN 238058
rmcgee@forthepeople.com                          jwatson@justice4you.com
MORGAN & MORGAN                                  CLAYEO C. ARNOLD
COMPLEX LITIGATION GROUP                         A PROFESSIONAL LAW
201 N. Franklin Street, 7th Floor                CORPORATION
Tampa, Florida 33602                             865 Howe Avenue
Telephone: (813) 223-5505                        Sacramento, California 95825
Facsimile: (813) 223-5402                        Telephone: (916) 777-7777
                                                 Facsimile: (916) 924-1829
Counsel for Plaintiffs Matt Matic and
Zak Harris

FRANKLIN D. AZAR (pro hac vice)
azarf@fdazar.com
MARGEAUX R. AZAR (pro hac vice)
azarm@fdazar.com
FRANKLIN D. AZAR & ASSOCIATES, P.C.
14426 East Evans Avenue
Aurora, Colorado 80014
Telephone: (303) 757-3300
Facsimile:    (720) 213-5131

Counsel for Plaintiffs Charles Olson and
Eileen M. Pinkowski



                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA
                                  SAN JOSE DIVISION

IN RE GOOGLE PLUS PROFILE                   Case No. 5:18-cv-06164-EJD (VKD)
LITIGATION
                                            ORDER GRANTING PRELIMINARY
                                            APPROVAL OF CLASS ACTION
                                            SETTLEMENT




                                           -1-
     Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 2 of 10




       Upon review and consideration of Plaintiffs’ Motion for Preliminary Approval of Class Action

Settlement, and all briefing, arguments, exhibits and other evidence submitted in support thereof,

including the Class Action Settlement Agreement (“Agreement”), dated January 6, 2020 and executed

by Plaintiffs Matt Matic, Zak Harris, Charles Olson, and Eileen M. Pinkowski, and by Google LLC

(“Google”), it is hereby ORDERED as follows:

       1.     Capitalized terms not otherwise defined herein shall have the same meaning as set

 forth in the Agreement.

       2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 and has

 personal jurisdiction over the Parties. Venue is proper in this District.

       3.     The following “Class” is provisionally certified, for settlement purposes only,

 pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2) and 23(e):

               All persons residing within the United States who (1) had a consumer
               Google+ account for any period of time between January 1, 2015 and April
               2, 2019; and (2) had their non-public Profile Information exposed as a
               result of the software bugs Google announced on October 8, 2018 and
               December 10, 2018.

       4.     The Court finds that, for settlement purposes only, the Class, as defined above, meets

 the requirements for class certification under Federal Rules of Civil Procedure 23(a) and 23(b)(2)—

 namely, that for settlement purposes, (1) the Class Members are sufficiently numerous such that

 joinder is impracticable; (2) there are common questions of law and fact; (3) the Plaintiffs’ claims

 are typical of those of the Class Members; (4) Plaintiffs and Class Counsel have adequately

 represented, and will continue to adequately represent, the interests of Class Members; and (5) as

 alleged, Google has acted on grounds that apply generally to the Class, so that final injunctive relief

 or corresponding declaratory relief is appropriate respecting the Class as a whole.




                                                 -2-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 3 of 10




      5.       Certification of the Class shall be solely for settlement purposes and without prejudice

to the Parties in the event the Settlement is not finally approved by this Court or otherwise does not

take effect.

      6.       The Court preliminarily approves the proposed Settlement as fair, reasonable and

adequate, entered into in good faith, free of collusion, and within the range of possible judicial

approval. The Court notes that the Settlement was reached through significant arms-length

negotiations assisted by an experienced mediator, Mr. Randall W. Wulff.

      7.       The Court appoints Plaintiffs Matt Matic, Zak Harris, Charles Olson, and Eileen M.

Pinkowski as class representatives for the Class.

      8.       The Court appoints the following attorneys as Class Counsel for the Class: John A.

Yanchunis and Ryan J. McGee of Morgan and Morgan Complex Litigation Group; Clayeo C.

Arnold and Joshua H. Watson of Clayeo C. Arnold Professional Law Corporation; and Franklin D.

Azar and Margeaux R. Azar, of Franklin D. Azar & Associates, PC.

      9.       The Court appoints Angeion Group (“Angeion”) to serve as the Settlement

Administrator and directs Angeion to carry out all duties and responsibilities of the Settlement

Administrator as specified in the Agreement and herein.

      10.      Pursuant to Rule 53 of the Federal Rules of Civil Procedure, and with the consent of

the parties, the Court hereby appoints former Magistrate Judge Elizabeth LaPorte of JAMS, or

another neutral as decided by the Court as special master (“the Special Master”) in this action for

the limited purpose of reviewing applications and selecting at least one and up to ten recipients for

cy pres distributions from the Settlement Fund. Anyone, including any party or their counsel, may

invite an appropriate entity to submit an application to the Special Master to receive a cy pres

distribution from the Settlement Fund. Such an application must be submitted to the Special Master

within 30 days after entry of this Preliminary Approval Order and must include a sworn declaration

                                                 -3-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 4 of 10




under penalty of perjury from an officer or director of the proposed recipient providing at least the

following:

      a)      A statement identifying the legal name of the recipient, its state of incorporation and/or

registration, and its principal street address;

      b)      A statement summarizing the nature of the recipient’s business and its activities,

including a description of any past or planned activities to promote public awareness and education,

and/or to support research, development, and initiatives, related to Internet browsing safety and

privacy;

      c)      A statement that the recipient agrees to devote any funds from the Settlement to

promote public awareness and education, and/or to support research, development, and initiatives,

related to the security and/or privacy of Internet browsers;

      d)      A statement either (i) disclosing any existing or prior relationship to the Special

Master, to the assigned District Judge in this action, the named parties, or any attorney of any of the

named parties, including disclosure of any prior donations or cy pres distributions received from

the parties, or (ii) declaring that the declarant has inquired into the existence of such relationships

and has no reason to believe that any such relationships exist; and

      e)      A statement that the applicant will produce a witness to testify on these topics at the

hearing on the motion for final approval of the Settlement, if necessary.

      11.     Following the application deadline, the Special Master shall proceed with all

reasonable diligence to review the applications received and select between one and ten applicants,

in the Special Master’s broad discretion, that (1) submitted the sworn declaration described above

by the application deadline, (2) have no significant prior affiliation with the Special Master, any

party, counsel, or the Court that would raise substantial questions about whether the selection of the

recipient was made on the merits, and (3) are most likely to use Settlement funds efficiently for the

                                                  -4-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 5 of 10




intended purpose. Within 14 days after the application deadline, the Special Master shall prepare

and file with the Court a brief report identifying the applicants selected and stating that the Special

Master has reviewed the applications from these applicants and determined that they satisfy the

criteria stated above. The report shall also include a list of the applicants who were not selected and

shall attach copies of all applications received from all applicants. The report need not explain why

any applicant was not selected. In performing the tasks described herein, the Special Master shall

spend no more than five hours of the Special Master’s time without written agreement from the

parties and shall be compensated for time spent by submitting an invoice to the parties which will

be paid from the Settlement Fund by the Settlement Administrator.

     12.     The Court orders Google to make an initial non-reversionary advance payment in the

amount of seven hundred fifty thousand dollars ($750,000) (“Advance”) by check or wire transfer

to the Settlement Administrator within thirty (30) days following the entry of this Order. Should the

Court grant Final Approval, the balance of the $7,500,000 Settlement Fund (i.e., $6,750,000)

(“Balance”) will be paid to the Settlement Administrator within 10 days after the entry of a Final

Approval Order.

     13.     The Settlement Administrator shall maintain the Advance in an interest-bearing

account to constitute a “qualified settlement fund” (“QSF”) within the meaning of Section 1.468B-

1 of the Treasury Regulations promulgated under the U.S. Internal Revenue Code of 1986, as

amended. Google shall be the “transferor” to the QSF within the meaning of Section 1.468B-1(d)(1)

of the Treasury Regulations with respect to the Advance or any other amount Transferred to the

QSF pursuant to this Settlement Agreement. The Settlement Administrator shall be the

“administrator” of the QSF within the meaning of Section 1.468B-2(k)(3) of the Treasury

Regulations, responsible for causing the filing of all tax returns required to be filed by or with

respect to the QSF, paying from the QSF any taxes owed by or with respect to the QSF, and

                                                -5-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 6 of 10




complying with any applicable information reporting or tax withholding requirements imposed by

Section 1.468B-2(l)(2) of the Treasury Regulations or any other applicable law on or with respect

to the QSF. Google and the Settlement Administrator shall reasonably cooperate in providing any

statements or making any elections or filings necessary or required by applicable law for satisfying

the requirements for qualification as a QSF, including any relation-back election within the meaning

of Section 1.468B-1(j) of the Treasury Regulations.

     14.     The Court approves the program for disseminating notice to Class Members set forth

in the Agreement and Exhibits A and B thereto (herein, the “Notice Program”). The Court approves

the form and content of the proposed forms of notice, in the forms attached as Exhibits A and B to

the Agreement. (Doc. 57-2). The Court finds that the proposed forms of notice are clear and readily

understandable by Class Members. The Court finds that the Notice Program, including the proposed

forms of notice, is reasonable and appropriate and satisfies any applicable due process and other

requirements, and is the only notice to the Class Members of the Settlement that is required.

     15.     Class List: Following entry of this Order, Google shall compile the list of known email

addresses from its records which are reasonably calculated to inform U.S. consumer users of the

Google+ service of the Settlement (the “Class List”).

     16.     Google is hereby authorized to provide the Class List, including such information in

the Class List that may be subject to 26 U.S.C. § 7216, to the Settlement Administrator, as needed.

The Settlement Administrator is authorized to use the Class List, including such information in the

Class List that may be subject to 26 U.S.C. § 7216, consistent with, and solely to effectuate, the

terms of this Settlement. The Settlement Administrator shall maintain the Class List in a secure

manner at all times and shall not disclose the Class List or any other personally identifiable

information of Class Members to any third parties.



                                              -6-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 7 of 10




     17.     Email Notice: The email notice shall be effectuated by no later than sixty (60) days

after entry of this Order (the “Notice Deadline”), substantially in the form attached as Exhibit B to

the Agreement, (Doc. 57-2), as provided in the Notice Program.

     18.     Settlement Website: As soon as practicable, but no later than ten (10) business days

following the entry of this Order, the Settlement Administrator shall establish an Internet website,

at the URL, www.GooglePlusDataLitigation.com (the “Settlement Website”), where Class

Members can obtain further information about this Action, the Settlement, and their rights. The

Settlement Website shall be optimized for display on mobile devices. The Settlement Website shall

include, and make available for download: a copy of the Agreement; the operative complaint in this

Action; a long-form class notice (“Long-Form Notice”) substantially in the form attached as Exhibit

B to the Agreement, (Doc. 57-2); a claims form (“Claims Form”) substantially in the form attached

as Exhibit A to the Agreement, (Doc. 57-2); and such other case documents as agreed to by the

Parties. The Settlement Website shall also include a list of deadlines, as well as contact information

for the Settlement Administrator. The Settlement Website shall be operational until at least the

Effective Date of the Settlement. The Settlement Website shall include an appropriate mechanism

for Class Members to update their contact information.

     19.     Press Release: As soon as practicable, but no later than ten (10) business days

following the entry of this Order, Class Counsel shall issue a press release (“Press Release”), which

Google’s counsel will have the opportunity to review and reasonably approve prior to publication.

The Press Release will provide notice of the Settlement, a link to the Settlement Website, and

contact information for the Settlement Administrator. The Press Release will be issued through PR

Newswire’s US1 commercial newswire service and will also be posted on the Settlement Website

and Class Counsel’s respective websites.



                                               -7-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 8 of 10




     20.     All costs and expenses of the Notice Program and other costs of the Settlement

Administrator shall be paid from the Advance.

     21.     No later than seven (7) days before the Final Approval Hearing, the Settlement

Administrator shall file an affidavit with the Court confirming its implementation of the Notice

Program.

     22.     Any Class Member who seeks to file a claim shall do so within one-hundred-twenty

(120) days following entry of this Order (the “Claims Deadline”).

     23.     Any Class Member may comment on, or object to, the Settlement, Class Counsel’s

application for attorneys’ fees and costs, and/or the request for Plaintiff service awards. To be

considered, an objection must be in writing, must be filed with or mailed to the Court, and mailed

to the Settlement Administrator at the address listed in the Long Form Class Notice, postmarked no

later than one-hundred-twenty (120) days following entry of this Order (the “Objection Deadline”),

and must include the following: (a) the case name and number; (b) the full name, address, telephone

number, and email address of the person objecting; (c) the full name, address, telephone number,

and email address of the Objector's counsel (if the Objector is represented by counsel); (d) a

statement as to whether the objection applies only to the objector, to a specific subset of the class,

or to the entire class, and also the specific grounds for the objection; (e) the number of class action

settlements objected to by the Settlement Class Member in the last three years, and a list of those

cases by case name and number; and (f) an accompanying declaration submitted under penalty of

perjury or a sworn affidavit.

     24.     No Class Member may contest the approval of the terms and conditions of the

Settlement, the Final Judgment, any request for or award of attorneys’ fees and costs to Class

Counsel, or any request for or award of Plaintiff service awards, except by filing and serving a

written objection in accordance with the provisions set forth above. Any Class Member who fails

                                                -8-
   Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 9 of 10




to object in the manner prescribed above, shall be deemed to have waived, and shall be foreclosed

forever from raising, objections to the Settlement, Class Counsel’s application for attorneys’ fees

and costs, and any application for Plaintiff service awards.

     25.     The Court directs that the Final Approval Hearing be scheduled for November 19,

2020, to assist the Court in determining whether the Settlement should be finally approved as fair,

reasonable and adequate to the Class Members; whether the Final Judgment should be entered;

whether Class Counsel’s application for attorneys’ fees and costs should be approved; and whether

any request for service awards for the Plaintiffs should be approved.

     26.     By no later than thirty-five (35) days before the Final Fairness hearing, Plaintiffs and

Class Counsel shall file a motion for final approval of the Settlement and an application for

attorneys’ fees and expenses and for Plaintiff service awards. By no later than fourteen (14) days

before the Final Approval Hearing, the Parties shall file any responses to any Class Member

objections, and any replies in support of final approval of the Settlement and/or Class Counsel’s

application for attorneys’ fees and expenses and for Plaintiff service awards. After it is filed, Class

Counsel’s application for attorneys’ fees, costs, and Plaintiff service awards shall be posted on the

Settlement Website.

     27.     The Court reserves the right to modify the date of the Final Approval Hearing and

related deadlines set forth herein. In the event the Final Approval Hearing is moved, the new date

and time shall be posted on the Settlement Website.

     28.     If the Settlement terminates for any reason, this Action will revert to its previous status

in all respects as it existed before the Parties executed the Agreement. This Court’s conditional

certification of the Class and findings underlying the conditional certification shall be solely for

settlement purposes. This Order will not waive or otherwise impact the Parties’ rights or arguments.



                                                -9-
  Case 5:18-cv-06164-EJD Document 71 Filed 06/10/20 Page 10 of 10




     29.     Pending the final determination of whether the Settlement should be approved, all

proceedings in this Action, except as may be necessary to implement the Settlement or comply with

the terms of the Settlement, are hereby stayed.

     30.     Without further order of the Court, the Parties may agree to make non-material

modifications in implementing the Settlement that are not inconsistent with this Order.

     31.     The following chart summarizes the dates and deadlines set by this Order:

 Notice Deadline                                       60 days after entry of this Preliminary
                                                       Approval Order
 Last day for: (a) Plaintiffs to file motion for       Thursday, October 15, 2020 (i.e., 35 days
 final approval of the Settlement; and (b)             before the Final Fairness Hearing)
 Class Counsel to file their application for
 attorneys’ fees, costs, and Plaintiff service
 awards
 Claim, Exclusion, and Objection Deadline              120 days after entry of this Preliminary
                                                       Approval Order
 Last day for the Parties to file any responses        Thursday, November 5, 2020 (i.e., 14 days
 to objections, and any reply papers in                before Final Approval Hearing)
 support of motion for entry of final approval
 of the Settlement and/or Class Counsel’s
 application for attorneys’ fees, costs, and
 Plaintiff service awards
 Final Approval Hearing                                Thursday, November 19, 2020


  DATED: June 10, 2020
                                                        ______________________________________
                                                        HON. EDWARD J. DAVILA
                                                        UNITED STATES DISTRICT JUDGE




                                                   - 10 -
